Citation Nr: 1611516	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-04 899	)		  DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acne condition.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, and any other psychiatric disability manifested by anxiety, depression, paranoia, and hallucinations.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The Board has broadened the claim for an acquired psychiatric disorder as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received in October 2015, as well as during the October 2015 Board hearing, prior to the promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for an acne condition.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to service connection for an acne condition are met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the October 2015 hearing and in correspondence received in October 2015, the Veteran withdrew his appeal as to the issue of entitlement to service connection for an acne condition.  See Board Hearing Transcript at 2; October 2015 VA Form 21-4138.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to issue, and it is dismissed.


ORDER

The appeal concerning entitlement to service connection for an acne condition is dismissed.


REMAND

The Board finds that a VA examination is necessary to determine the nature and etiology of any current acquired psychiatric disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, a January 2013 VA treatment record from the Minneapolis VA Medical Center (VAMC) notes that "remote data" from the Chicago VAMC reflects psychiatric treatment.   An additional record indicates that the Veteran transferred from the Chicago VAMC to Minneapolis VAMC in 2011.  As there are no records from the Chicago VAMC dated since 2005 in the claims file, any outstanding records from that facility must be secured, as well as all outstanding records from the Minneapolis VAMC, on remand.  

Further, during his hearing in October 2015, the Veteran indicated that he was awarded disability benefits from the Social Security Administration (SSA) for his mental health condition in 2005.  See Board Hearing Transcript at 16.  These records must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, during his hearing the Veteran indicated that he attempted suicide by walking into moving traffic in April 1979.  See Board Hearing Transcript at 13.  A January 2005 VA treatment record notes that he sustained head trauma and broken legs as a result of this incident.  On remand, the AOJ should attempt to any records related to this event.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include:

(a) all records from the Chicago VAMC dated since 2005; and 
(b) updated records from the Minneapolis VAMC.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

3.  With any necessary assistance from the Veteran, obtain records of private treatment related to his suicide attempt in April 1979.

4.  After completing the requested development in paragraphs 1-3 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of all current psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

The examiner is requested to address the following:

a) The examiner should identify all current psychiatric disabilities. 

b) If PTSD is diagnosed, the examiner must identify the stressor(s) that serve as the basis for that diagnosis.  

c) For any psychiatric disability other than PTSD diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its clinical onset in service or is otherwise related to active duty.

d) The examiner should also offer an opinion as to whether the Veteran manifested a psychosis (defined as a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychiatric disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance/ medication-induced psychotic disorder) within one year of his service discharge and, if so, to describe the manifestations.

A robust rationale for all opinions must be provided.

5.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


